Citation Nr: 0740475	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania in which the RO denied the 
benefits sought on appeal.  The appellant, who had active 
honorable service from July 1972 to July 1975, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.  The Board notes that VA, by 
administrative decision dated in September 1984, has 
determined that the veteran's discharge for the period of 
active service from November 1980 to September 1982 which was 
terminated by an other than honorable discharge, was issued 
under conditions that constitute a bar to the payment of VA 
benefits based on that period of service.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on his part.


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and his request to 
reopen a claim of entitlement to service connection for 
residuals of a back injury discloses a need for further 
development prior to final appellate review.  

In regards to the appellant's PTSD claim, the Board observes 
that the appellant recently testified that the stressor event 
upon which he bases his claim is related to an in-service 
personal assault. See January 2007 BVA hearing transcript, 
pgs. 
19-23.  Specifically, the appellant reported that he was 
assaulted while stationed in Japan in 1973. Id., p. 20.  He 
indicated that he never reported the assault in service; but 
that subsequent to the assault, his behavior changed and he 
began to experience  disciplinary problems. Id., pgs. 20-21.  
As such, he essentially contends that his service personnel 
records are supportive of his claim.  

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on an 
in-service personal assault stressor event, evidence from 
sources other than the veteran's service records may 
corroborate the account of the stressor incident.  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. See 38 C.F.R. § 
3.304(f)(3).

In this case, the appellant did not provide information to 
the RO as to the basis of his alleged stressor event.  As 
such, the RO provided appropriate notice of the Veterans 
Claims Assistance Act (VCAA) as it would apply to a claim for 
PTSD based on an event other than a personal assault.  It 
appears that the appellant was provided a PTSD Questionnaire 
to complete, which he did not.  However, it is not clear from 
the record that the questionnaire provided to the appellant 
was specific as to claims of PTSD based on personal assault 
as the appellant had not provided information as to the basis 
of his PTSD claim to the RO at the time.  See April 2005 
Statement of the Case.  As discussed above, claims of PTSD 
that are based upon the stressor event of a personal assault 
can be corroborated by evidence other than a veteran's 
service records.  As such, these claims require additional 
notification pursuant to the VCAA.  Since the appellant has 
not received notice as to the specific type of evidence that 
can be used to support his claim, the Board has no choice but 
to remand the claim in order for this notice to be provided.    

In terms of the appellant's back claim, the Board observes 
that during the pendency of this appeal, the U.S. Court of 
Appeals for Veterans Claims (CAVC) in Kent v. Nicholson, 20 
Vet. App. 1 (2006), found that in the context of a claim to 
reopen a previously denied claim for service connection, the 
VCAA requires VA to look at the bases for the denial in the 
prior rating decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied. See 
Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding evidence 
is material if it is relevant to and probative of an issue 
that was a specified basis for the last final disallowance), 
overruled, in part, on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); Anglin v. West, 203 F.3d 1343, 
1347 (Fed. Cir. 2000) (stating that Hodge left intact the 
requirement that the evidence must be relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).  

The Board observes that the notice obligation pursuant to 
Kent v. Nicholson does not modify the requirement that VA 
must provide a claimant notice of what is needed to 
substantiate each element of a service-connection claim. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim.

In this case, the appellant's claim of entitlement to service 
connection for residuals of a back injury was initially 
denied by the RO in a June 1984 rating decision.  Subsequent 
decisions denied the appellant's requests to reopen his 
claim. See April 1995 and August 2002 rating decisions.  In 
January 2003, the appellant submitted a new application for 
compensation in which he once again requested that his claim 
be reopened.  In response to this request, the RO provided a 
letter dated in February 2003 which advised the appellant of 
what generally qualified as new and material evidence.  
However, the letter did not specifically describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denials.  As such, the 
VCAA notice provided to the appellant was also legally 
insufficient in this case; and a remand is necessary to allow 
the RO the opportunity to ensure that a corrective VCAA 
notice is sent to the appellant that is in compliance with 
the guidance set forth by the CAVC in Kent v. Nicholson and 
Dingess/Hartman v. Nicholson, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the appellant 
with VA Form 21-0781a, Statement in 
Support of Claim for Service Connection 
for Post Traumatic Stress Disorder 
Secondary to Personal Trauma, and 
request that he complete it with as much 
specificity as possible.  The appellant 
should also be notified that an in-
service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 
38 C.F.R. § 3.304(f)(3).  All specific 
examples of alternative sources of 
evidence listed in section 3.304(f)(3) 
must be included in the notification to 
the appellant.  If the appellant 
provides information subject to 
verification, the RO should attempt to 
verify this information.

2.  If, and only if, an in-service 
stressor event is verified, then the 
appellant should be scheduled for a VA 
psychiatric examination to determine 
whether it is as likely as not that he 
has PTSD (under DSM-IV criteria) that is 
related to the verified event(s) in 
service.  The claims folder must be 
reviewed by the examiner.  The examiner 
should provide a complete rationale for 
any opinion given and should reconcile 
the opinion with the other medical 
evidence of record.

3.  The RO should also ensure that all 
development contemplated by the VCAA 
should be undertaken in terms of the 
appellant's new and material claim.  
The appellant should be informed, based 
on the last final denial of his request 
for service connection for residuals of 
a back injury, of the specific 
information and evidence not of record 
(a) that is necessary to reopen his 
claim; (b) that VA will seek to obtain; 
and (c) that the appellant is expected 
to provide.  The appellant should also 
be advised to provide any evidence in 
his possession that pertains to the 
claim.  Lastly, the appellant should be 
informed that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



